UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-2123


JOSEPH L. BOYKIN,

                Plaintiff - Appellant,

          v.

COMMONWEALTH OF VIRGINIA DEPARTMENT OF JUVENILE JUSTICE;
ANDREW BLOCK, Director, in his official and individual
capacity; MARK GOOCH, Director, in his individual capacity;
ERIC TIGNOR, Department Investigator, in his official and
individual capacity; COMMONWEALTH OF VIRGINIA DEPARTMENT OF
JUVENILE JUSTICE, BEAUMONT JUVENILE CORRECTIONAL CENTER;
PEGGY   PARRISH,   Superintendent,   in   her    official   and
individual capacity; CHARLES DOCKERY, Superintendent, in his
individual     capacity;     DAVID      GRUBICH,      Assistant
Superintendent, in his individual capacity; AARON DIXON,
Assistant Superintendent, in his official capacity; LAKARA
JOHNSON,   Lieutenant,   in  her   official   and    individual
capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:14-cv-00811-HEH)


Submitted:   February 29, 2016              Decided:   March 9, 2016


Before NIEMEYER, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Joseph L. Boykin, Appellant Pro Se.        Ryan Spreague Hardy,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Joseph      L.     Boykin    appeals      the   district    court’s        orders

substituting        proper         party-defendants,      granting      Defendants’

motion      to    dismiss    Boykin’s      complaint,     and     denying    as    moot

Boykin’s miscellaneous motions.                 We have reviewed the record and

find   no    reversible       error.       Accordingly,      we    affirm    for    the

reasons stated by the district court.                  Boykin v. Commonwealth of

Va. Dep’t of Juvenile Justice, No. 3:14-cv-00811-HEH (E.D. Va.

Aug. 20, 2015).             We deny Boykin’s motion for appointment of

counsel.         We deny his motion to schedule oral argument because

the facts and legal contentions are adequately presented in the

materials        before    this    court   and    argument   would    not    aid     the

decisional process.

                                                                             AFFIRMED




                                            3